DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered. 
This action is in response to the papers filed on April 29, 2022.  Applicants’ arguments and amendments to the claims filed April 29, 2022 have been entered.  Claim1 has been amended, claims 2-7 and 9 have been cancelled, and no claims have been newly added.  Claims 1, 8, and 10-28 are pending and under current examination.  
Priority
	Acknowledgment is made of applicant's claim for priority based on the US provisional patent Application No. 62/970,838 filed on February 6, 2020 and the US provisional patent Application No. 62/838,791 filed on April 25, 2019.

Withdrawn Claim Rejections - 35 USC § 112
	Claims 1-28 were rejected in the Office Action mailed December 29, 2021 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended has amended claim 1 by deleting the term “about” in the phase “at least about” rendering the rejection moot.  Accordingly, the 112 rejection is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-6 were rejected in the Office Action mailed December 29, 2021 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sawhney (US 20180085307).   Applicant has amended has amended claim 1 to include the limitation of previous claim 9 which was not included in the 1-2 type rejection.  Accordingly, the 102 rejection is hereby withdrawn.
New Claim Objections
	Claims 1 is objected to because of the following informalities:  Claim 1 employs the acronyms for "SAZ", "SAP"¸ "SG"¸ and "SS”. The terms should be identified by its full name followed by acronyms at its recitation in the text of the base claim. Appropriate correction is required

Response & Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 8, and 10-28 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 20180085307) for reasons of record.
	Regarding claims 1, 8, and 10-28 Sawhney discloses the use of hydrogel for delivering active ingredients to the eye.  See Para [0002].  The release over time is taught in Para [0003].  The placement of hydrogel  in the iridocorneal angel is taught in Para [0007] and [0008].  The active agents being disposed in a biodegradable microparticles, such as PLGA.  See Para [0027] and [0029].  The use of polyethylene glycol as a family of hydrophilic nonionic polymers are used to form the preferred hydrogel structures.  See Para [0032].  The use of travoprost is taught in Para [0039].  Sawhney teaches that the depot of the example 1, comprises the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein.  The hydrogel was made from 8-armed, wherein the precursors include PEG-SAZ [0073], [0092] with a molecular range explicitly contemplated between 5,000 to 35,000 [0075].  The depot was formulated to deliver travoprost polyethylene glycol terminated in succinimidyl adipate combined with trilysine.  The depot was formulated to deliver travoprost in a sustained release manner for approximately 100 days.  See Para [0040].  The treatment of glaucoma and other ocular conditions is taught in para [0042].  Table one teaches the use of polyethylene glycol, SAP in combination with poly (DL-lactide), NHS Fluorescein and trilysine acetate.  The use of the claimed PEG SAP and SAZ is taught in Para [0096] and specific hydrogel components including 4a20k PEG  and 8a20K PEG NH2 ([0096] Table).  The matrix being formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in hydroxyl or carbonyl end group.  See Claim 21.  
	
With respect to the claim language wherein the hydrogel implant is adapted to
 maintain a travoprost acid concentration of at least about 10 ng/mL in aqueous
 humor of an eye of a subject for at least about three months after implantation into the eye of the subject  and wherein the implant upon intracameral administration to a subject results in essentially no change in endothelial cell  count during a treatment period from baseline to 9 months of treatment, the specification as filed discloses that the intracameral depot comprises travprost as the active pharmaceutical ingredient, polylactide microparticle to provide sustained delivery of travoprost, and 8-arem PEG based hydrogel conjugated with fluorescein as the inactive delivery platform [0059].   
In Example 1, Sawhney discloses the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein; wherein the hydrogel is made from the specific components of 4a20k PEG  and 8a20K PEG NH2 ([0096] Table).    As Sawney discloses the identical intracameral depot described in the specification and instantly claimed absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


Accordingly it would be expected that the composition disclosed by Sawney would be able to maintain a travoprost acid concentration of at least about 10 ng/mL in aqueous
 humor of  an eye of  a subject for  at least about three months after implantation
 into the eye of the subject and wherein the implant upon intracameral administration to a subject results in essentially no change in endothelial cell  count during a treatment period from baseline to 9 months of treatment, until or unless applicant can provide evidence to the contrary.  

“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a plurality of multi-arm PEG units having from 4 to 8 arms formed from reacting 4a20k PEG  and 8a20K PEG NH2 ([0096] Table) to form a polymer network comprising the active agent travoproft acid for sustained release of  hydrogel for delivering active ingredients to the eye as disclosed by Sawney, as fully set forth above, in form a semi-crystalline or amorphous polymer network.  The sustained release manner for the period of hundred days is also taught by Sawhey as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Sawhney had already disclosed a sustained release formulation, for use in the eye, comprising a polymer network of the specific hydrogel components including 4a20k PEG  and 8a20K PEG NH2 and the active agent travoproft.  It would have only required routine experimentation to modify the composition of Sawney to form the instantly claimed polymer network for the instantly claimed release profile as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

	
Response to Arguments
	To the extent that Applicants’ arguments are pertinent to the rejections, they are addressed as follows: 
	Applicants traverse the rejection, arguing Sawhney does not discloses  wherein the hydrogel implant is adapted to maintain a travoprost acid concentration of at least about 10 ng/mL in aqueous humor of an eye of a subject for at least about three months after implantation into the eye of the subject  and wherein the implant upon intracameral administration to a subject results in essentially no change in endothelial cell  count during a treatment period from baseline to 9 months of treatment.  To rely on inherency the Office must show the claimed feature necessarily present or the natural result of the combination of elements explicitly disclosed by the prior art.  There is no evidence that the features are necessarily present or necessarily flow from the disclosure of Sawhney.

	Applicant’s argument has been fully considered, but not found persuasive.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Sawney discloses the instantly claimed hydrogel network formed from the specifically claimed  multi-arm PEG units 4a20k PEG  and 8a20K PEG NH2 ([0096] Table) with the specifically claimed drug travoprost is taught in Para [0039], for use as an implant [0002] for sustained release over time [0003] as fully set forth above.  The hydrogel network of Sawney and the instantly claimed composition appear to be identical or substantially identical, absent any evidence to the contrary.   The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Accordingly it would be expected that the composition disclosed by Sawney would be able to maintain a travoprost acid concentration of at least about 10 ng/mL in aqueous
 humor of  an eye of  a subject for  at least about three months after implantation
 into the eye of the subject and wherein the implant upon intracameral administration to a subject results in essentially no change in endothelial cell  count during a treatment period from baseline to 9 months of treatment.  It falls upon the Applicant to provide evidence to the contrary in order to overcome the prima facie case of obviousness.  


	Thus, the rejection is maintained for reason of record and foregoing discussion.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 8, and 10-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Application No. 17/673,265. Although the claims are not identical, they are not patentably distinct from each other because the instant claims and Application 17/673,265 recite the structure of a hydrogel implant comprising a polymer network comprising a plurality of multi-arm Peg units having from 4 to 8 arms formed from the same plurality of PEG units with the active agent of travoprost.  The hydrogel structure of instant claim 1 is found in the combination of claims 1-7 and 9 of copending application 17/673,265.  Additionally instant claims 8 and 10-28 are identical to claims 8 and 10-28 of copending application 17/673,265.  This is a provisional rejection as neither sets of claims have been patented.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617